[exhibit104rlhccorpoff_image1.gif]


RLHC Corporate Office Bonus Plan


Purpose
RLHC is committed to compensating associates through comprehensive and
competitive pay packages that include base salary, bonus programs, incentive
plans, competitive benefits plans, and reward and recognition programs. These
programs are designed to motivate associates to exceed performance expectations
in support of the Company’s business objectives.


This bonus plan provides the opportunity for annual bonus payments to the
contributors who drive the successful attainment of Company goals. The success
of the Company relies on many factors. EBITDA is the main driver behind this
Plan; however, our success depends on each associate accomplishing their
Individual Goals.


Effective Date
Plan Period – January 1, 2016 to December 31, 2016






Eligible Salaried Associates Bonus Targets and Maximums**


Eligible Associates
Bonus Target
Bonus Maximum
Grade 53
10% of Annual Base Salary
20% of Annual Base Salary
Grade 54
12.5% of Annual Base Salary
25% of Annual Base Salary
Grade 55
15% of Annual Base Salary
30% of Annual Base Salary
Grade 56
20% of Annual Base Salary
40% of Annual Base Salary
Grade 57
30% of Annual Base Salary
60% of Annual Base Salary
Grade 58
40% of Annual Base Salary
80% of Annual Base Salary
Grade 59
50% of Annual Base Salary
100% of Annual Base Salary



**Associates who are covered by a separate individual bonus plan are generally
excluded from this Corporate Office Bonus Plan (i.e. Sales). Participants must
be full-time employees; Part time, On Call and Temporary associates are not
eligible to participate in the plan.




Components of the Plan
The Corporate Office Bonus Plan has two components: (1) Achievement of greater
than 90% of budgeted and approved Adjusted EBITDA (Earnings Before Interest,
Taxes, Depreciation and Amortization) for the Plan Year, and (2) Achievement of
Individual Goals.


 
Baseline Criteria
In order for the plan to fund, greater than 90% of the budgeted and approved
Adjusted EBITDA must be achieved by the Company.


Additionally, the individual’s department expenses must be within their Approved
Budgeted Expenses for the calendar year. Approved Budgeted Expenses are defined
as the expenses budgeted for the Eligible Associate’s department, accounting for
any adjustments to the original approved budget as agreed to by both the CEO and
CFO. Approved Budgeted Expenses only include operating expenses and do not
include capital expenditures or related depreciation or amortization for purpose
of this Plan and bonus potential. Associates who do not have responsibility for
a budget will be subject to the budget performance of their supervisor. Any
department that exceeds its Approved Budget Expenses for the calendar year will
not participate in the bonus program.








Confidential © 2016. This document is proprietary and may not be disclosed
without written consent     Page 1

--------------------------------------------------------------------------------

[exhibit104rlhccorpoff_image1.gif]


Weighting of Components
EBITDA accounts for 80% of the plan opportunity per Eligible Associate
Individual Goals account for 20% of the plan opportunity per Eligible Associate


As set forth above, there is no bonus payout to the participants if RLHC does
not exceed 90% of EBITDA or the Eligible Associate’s actual departmental
expenses are in excess of their Approved Budgeted Expenses for the calendar
year.


Bonus Calculation
The actual EBITDA dollars for the 2016 plan period will be compared to the Goal
EBITDA dollars for the same period. Goal EBITDA could be adjusted for
acquisitions, dispositions, major transactions, or other items as approved.
All Individual Goals will be approved by the Eligible Associate’s supervisor
during the formal goal setting process at the end of Q4/Beginning of Q1, or
within the first 60 days of employment for new hires.
EBITDA Achievement
The EBITDA component of the bonus plan has two achievement thresholds. The
magnitude of payout increases once the second EBITDA threshold is reached (see
table below).


 
Individual Goal Achievement
If EBITDA is met, and the Approved Budget Expense for the department is met,
achievement of Individual Goals will be assessed to calculate total bonus payout
for eligible associates. Achievement of Individual Goals will be assessed at the
end of the year/beginning of the following year. Managers will assess
achievement and make recommendations to the Senior Leadership Council for final
review and calibration of awards. When established, the Individual Goals will be
weighted so that the total value of the goals for the plan year equals 100%.
Managers will assess achievement/completion of each goal independent of the
other goals. The completion percent for each goal will be multiplied by the
weight value of the goal. These will be added together to determine the
multiplier for the Individual Goal component of the bonus plan. The percent of
the participant’s bonus is designed to be proportionate to the quantitative and
qualitative achievement of the participant’s collective goals for the year.
Managers will assess collective achievement and make recommendations to SLC for
final review and calibration of awards.














Confidential © 2016. This document is proprietary and may not be disclosed
without written consent     Page 2

--------------------------------------------------------------------------------

[exhibit104rlhccorpoff_image1.gif]




Bonus Calculation Example: This is only an example; the number and weighting of
goals will vary per participant.


 
 
 
 
 
 
 
 
 
Approved Department Expense Budget Met
 
YES
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual Goal Achievement Calculation
 
 
 
Weight %
 
Goal Achievement %
 
Total Achievement %
 
 
 
Goal 1
 
50%
*
90.0%
=
45.0%
 
 
 
Goal 2
 
30%
*
100.0%
=
30.0%
 
 
 
Goal 3
 
20%
*
75.0%
=
15.0%
 
 
 
Totals
 
100%
 
 
 
90%
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Adjusted EBITDA Achievement
 
 
 
 
 
 
 
Achievement
 
 
 
Adjusted EBITDA Achievement
 
 
 
112.60%
 
 
 
 
 
 
 
 
 
 
 
 
 
Bonus Component Calculation
 
 
 
 
 
Weight of Plan Component
 
Achievement Percent
 
Weighted Avg
 
Individual Goals
 
 
20%
*
90.0%
=
18.0%
 
Company Adj. EBITDA
 
80%
*
112.6%
=
90.1%
 
 
 
 
 
 
 
 
 
 
 
Total Weighted Achievement
 
 
 
 
 
108.1%
 
 
 
 
 
 
 
 
 
 
 
Bonus Pay Calculation
 
Base Salary
 
At Target
 
Total Wgt Ach.
 
Bonus Payout
 
 
 
$100,000
*
15%
*
108.1%
=
$16,215
 
 
 
 
 
 
 
 
 
 
 
 
 





























The following table illustrates bonus calculation percentage at the different
thresholds of EBITDA. The table is based on 100% Individual Goal achievement and
achievement of Approved Department Expense Budget.






Confidential © 2016. This document is proprietary and may not be disclosed
without written consent     Page 3

--------------------------------------------------------------------------------

[exhibit104rlhccorpoff_image1.gif]






 
Company
EBITDA
Adjusted EBITA
Achievement


Grade 53




Grade 54




Grade 55




Grade 56




Grade 57




Grade 58




Grade 59


 
 
 
 
 
 
 
 
 
 
MAX
200%
200%
20%
25%
30%
40%
60%
80%
100%
 
180%
180%
18.0%
22.5%
27%
36%
54%
72%
90%
 
160%
160%
16.0%
20.0%
24%
32%
48%
64%
80%
 
140%
140%
14.0%
17.5%
21%
28%
42%
56%
70%
 
120%
120%
12.0%
15.0%
18%
24%
36%
48%
60%
Target
100%
100%
10%
12.5%
15%
20%
30%
40%
50%
 
99%
85%
8.5%
10.63%
12.75%
17.0%
25.5%
34%
42.5%
 
98%
70%
7.0%
8.75%
10.5%
14.0%
21%
28%
35%
 
97%
55%
5.5%
6.88%
8.25%
11.0%
16.5%
22%
27.5%
 
96%
40%
4.0%
5.0%
6%
8.0%
12%
16%
20%
Threshold 2
95%
25%
2.5%
3.125%
3.75%
5.0%
7.5%
10%
12.5%
 
94%
20%
2.0%
2.5%
3.0%
4.0%
6%
8%
10%
 
93%
15%
1.5%
1.875%
2.25%
3.0%
4.5%
6%
7.5%
 
92%
10%
1.0%
1.25%
1.5%
2.0%
3%
4%
5%
 
91%
5%
0.5%
0.625%
.75%
1.0 %
1.5%
2%
2.5%
Threshold 1
90%
0%
0%
0%
0%
0%
0%
0%
0%



RLHC retains the discretion to adjust the associate’s calculated bonus amount up
(by up to 200% but not to exceed the stated maximum) or down (as far as zero)
based on the associate’s individual performance.
Administration
The Director of Compensation and Benefits, EVP Human Resources, and CFO will
review and administer the Corporate Bonus Plan.


Approval
CEO and CFO have final approval of the Corporate Bonus Plan.


Calculation, Approval and Payment
At the end of the Plan Year, the Director of Compensation and Benefits and VP,
Accounting will complete the preliminary bonus calculations and submit to the
Department Executives for review to determine any discretionary adjustments
based upon individual contributions and performance. The Director of
Compensation and Benefits and VP, Accounting will incorporate any discretionary
adjustments made by the Department Executives and forward the final draft bonus
calculation to the SVP, Human Resources and CFO for review and approval. Once
finalized, the CFO will submit the payouts to the CEO for final review and
approval. The Director of Compensation and Benefits and VP, Accounting will
submit the approved payout calculations to the payroll office for payments.
Payments will be made to associates as soon as administratively possible
following the end of the Plan Period. Payments are generally approved following
the February Board meeting and paid as soon as reasonably practical thereafter.
Payments may be made in either cash or stock at the Company’s sole discretion.
Effect of Change in Employment Status/Termination
New Hires: Associates must be hired before October 1 of the Plan Year to be
eligible for a bonus for that year under the Plan. Earned bonuses will be
prorated based upon length of service during the Plan year.


Transfers: Transfers to an ineligible position that occurs after the Plan Year
will not affect any bonus earned during the Plan Period. Position transfers that
occur during the Plan Year may result in a pro-rated bonus amount for each
position based upon achievement of the bonus criteria for each position.








Confidential © 2016. This document is proprietary and may not be disclosed
without written consent     Page 4

--------------------------------------------------------------------------------

[exhibit104rlhccorpoff_image1.gif]


Leaves of Absences: To the extent an associate qualifies for an approved leave
of absence, that associate’s bonus will not be forfeited, but rather will be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, the bonus will be prorated based
upon the actual number of days worked plus any paid leave as a proportion of the
full bonus calculation period.


Terminations: Bonuses for this Plan are not earned or vested until they are
paid.  Bonuses are generally calculated and paid on or before March 31st, for
the previous Plan Year. To encourage continued employment with RLHC, Eligible
Associates must be employed with RLHC as of the date the bonus is paid to be
considered to have earned the bonus. Therefore, any associate whose employment
terminates for any reason prior to the date of payout will not earn, vest in, or
receive a bonus.


General Provisions
There is an overriding discretionary analysis of each participant’s eligibility
to receive a bonus under this Plan. Even though a participant might achieve the
bonus criteria established within this Plan, a bonus can be adjusted downward or
denied and not paid entirely at the full discretion of the Company. By way of
example only, the Company may exercise its discretion to adjust or deny a bonus
due to failure to meet the performance expectations of RLHC, failure to follow
company policy and procedures, actions or behavior that exposes the company to
legal liability or is inappropriate. Other disqualifiers may include
unacceptable performance against established performance objectives,
unacceptable scores on internal audit processes (i.e.: HR, Accounting, Risk
Management, Internal Audit, Quality Assurance), poor performance on associate
satisfaction scores, poor performance on customer satisfaction scores or
inadequate follow-through on critical incidents.


Notwithstanding anything to the contrary in this Plan, individual or
company-wide bonus payments may be deferred, partially paid or withheld in their
entirety at the sole discretion of RLHC in consideration of the overall best
interests of the Company. RLHC reserves the right to cancel, change, modify or
interpret any and all provisions of the Plan at any time without notice.
Participation in or eligibility for the Plan does not create any entitlement to
employment or continued employment for a specified term and does not alter the
at-will status of associates.


This Plan will be governed and construed in accordance with the laws of the
state of Washington.


This Plan supersedes all previous plans in existence and past written or verbal
communication to any associate regarding the terms of any incentive or bonus
plan.








Confidential © 2016. This document is proprietary and may not be disclosed
without written consent     Page 5

--------------------------------------------------------------------------------

[exhibit104rlhccorpoff_image1.gif]




Authorization
Plans are not considered final and effective until they have been signed and
authorized below and sent to the VP, Accounting and Director of Compensation and
Benefits for filing.




Reviewed/Created by (print name):



--------------------------------------------------------------------------------

 
Authorized and Signed / Jennifer Beckett                     6-14-16
Signature                                    Date


EVP and General Counsel (print name):



--------------------------------------------------------------------------------



Authorized and Signed / Tom McKiernan                     6-14-16
Signature                                    Date








Confidential © 2016. This document is proprietary and may not be disclosed
without written consent     Page 6